Fourth Court of Appeals
                                 San Antonio, Texas
                                        April 4, 2018

                                    No. 04-18-00079-CR

                                     Andrew MIERA,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2016cr7970
                       The Honorable Joey Contreras, Judge Presiding

                                          ORDER

      In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR LACK
OF JURISDICTION.

       It is so ORDERED on April 4, 2018.


                                              _____________________________
                                              Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of April, 2018.

                                              _____________________________
                                              Keith E. Hottle, Clerk of Court